DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamimura (US Pub. # 20070140725).
Regarding claim 1, Kamimura teaches, “A developing cartridge comprising: a coupling (Fig. 10, ref. # 94, 100) rotatable about a rotational axis extending in an axial direction; a developing roller (38) including a developing roller shaft (52) extending in the axial direction, the developing roller (38) being rotatable together with rotation of the coupling (para. [0177–0185]); a developing electrode (Fig. 6, 7; ref. # 117) configured to supply electric power to the developing roller shaft (52; [0197, 0198]), the developing electrode including: a first electrical contact (118) in contact with the developing roller shaft (52); and a second electrical contact (at 127 or left of 118 on 117, see Fig. 11) positioned farther from the developing roller shaft than the first electrical contact is from the developing roller shaft (portion at 127 is further from 52 than 118 is from 52); and a protrusion (Fig. 10, ref. # 109) movable together with the rotation of the coupling, a distal end of the protrusion being positioned farther from the developing roller shaft than the second electrical contact is from the developing roller shaft (109 is movable with rotation of 94 and is positioned further from 52 than contact position at 127 is from 52; [0189–0191, 0243]).”  
Regarding claim 2, Kamimura teaches, “a detection gear (98) rotatable about a rotational axis extending in the axial direction from a first position to a second position, wherein the protrusion (109) extends in a radial direction of the detection gear (see at least Fig. 5, 8–10; 109 extends in radial direction of 98; [0189]).”  
Regarding claim 3, Kamimura teaches, “wherein the protrusion extends from the detection gear (109 extends from 98).”  
Regarding claim 4, Kamimura teaches, “a gear cover (113) covering at least a portion of the detection gear (98), the gear cover having an opening (114), wherein the distal end of the protrusion is exposed through the opening in a state where the detection gear is at the first position (see Fig. 9).” 
Regarding claim 5, Kamimura teaches, “wherein the protrusion extends radially outward in a radial direction of the detection gear (see at least Fig. 5, 8–10; 109 extends in radial direction of 98; [0189]).”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852